--------------------------------------------------------------------------------

EXHIBIT 10.4
 
MAKE GOOD ESCROW AGREEMENT
 
This Securities Escrow Agreement (the "Make Good Escrow Agreement"), dated as of
August 31, 2010, is entered into by and among GHN Agrispan Holding Company, a
Nevada corporation (the "Company"), Ms. Chui Wai Chun (the “Make Good Pledgor”),
the Investors (as defined below), National Securities Corporation, as placement
agent ("Placement Agent) and Globex Transfer LLC, as escrow agent ("Escrow
Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated as of the date hereof (the “SPA”), evidencing their participation in the
Company's private offering (the “Offering”) of securities.  As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, the
Make Good Pledgor have agreed to place the “Escrow Shares” (as defined in
Section 2 hereto) into escrow for the benefit of the Investors in the event the
Company fails to satisfy certain financial thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and the Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Escrow Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Escrow Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1.           Appointment of Escrow Agent. The Make Good Pledgor, the Company,
the Placement Agent and each Investor hereby appoint Globex Transfer LLC as
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Escrow Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
2.           Establishment of Escrow.  Within three Trading Days of the
execution of the SPA, the Make Good Pledgor shall deliver, or cause to be
delivered, to the Escrow Agent certificates evidencing a number of shares (the
“Escrow Shares”) of the Company's common stock, par value $0.001 per share
(“Common Stock”), equal to the number of Shares issued at Closing, along with
medallion guaranteed stock powers (or such other signed instrument of transfer
acceptable to the Company’s transfer agent to enable the transfer of such Escrow
Shares in accordance with Section 4).  The Make Good Pledgor hereby agree that
their obligation to transfer the Escrow Shares to Investors pursuant to Section
4.12 of the SPA and this Make Good Escrow Agreement shall run to the benefit of
the holders (“Holders”) of Shares from time to time and such rights shall
automatically be assigned to any transferee of Shares in conjunction with
negotiated sales or transfers of such Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations of Make Good Pledgor and the Company.  Each of the
Make Good Pledgor and the Company hereby represents and warrants, severally and
not jointly, as to itself only, to the Investors as follows:
 
a.           The Escrow Shares of the Make Good Pledgor are validly issued,
fully paid and nonassessable shares of the Company, and free and clear of all
pledges, liens and encumbrances.  Upon any transfer of Escrow Shares to Holders
hereunder, Holders will receive full right, title and authority to such shares
as holders of Common Stock of the Company.
 
b.           Performance of this Make Good Escrow Agreement and compliance with
the provisions hereof will not violate any provision of any applicable law
(including without limitation any law or regulation of the People’s Republic of
China) and will not conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Make Good Pledgor pursuant to the terms of any
indenture, mortgage, deed of trust or other agreement or instrument binding upon
the Make Good Pledgor, other than such breaches, defaults or liens which would
not have a material adverse effect taken as a whole.
 
4.           Disbursement of Escrow Shares.
 
a.           If the EBIT for the fiscal year ended December 31, 2010 as reported
in the 2010 Annual Report (the “2010 Actual EBIT”) is less than $7,000,000 (the
“2010 Guaranteed EBIT”), then Holders shall be entitled to receive on a “pro
rata” basis some or all of the Escrow Shares as follows:
 
If the percentage determined by dividing the 2010 Actual EBIT by the 2010
Guaranteed EBIT is:
 
 
i.
less than one hundred percent (100%), but at least ninety-five percent (95%),
then five percent (5%) of the Escrow Shares shall be released to the Investors;

 
 
ii.
less than ninety-five percent (95%), but at least eighty-five percent (85%),
then twenty-five percent (25%) of the Escrow Shares shall be released to the
Investors;

 
 
iii.
less than eighty-five percent, but at least sixty-five percent (65%), then fifty
percent (50%) of the Escrow Shares shall be released to the Investors;

 
 
2

--------------------------------------------------------------------------------

 
 
 
iv.
less than sixty-five percent (65%), but at least fifty percent (50%), then
seventy-five percent (75%) of the Escrow Shares shall be released to the
Investors; and

 
 
v.
less than fifty percent (50%), then one hundred percent (100%) of the Escrow
Shares shall be release to the Investors.

 
b.           If the EBIT for the fiscal year ended December 31, 2011 as reported
in the 2011 Annual Report (the “2011 Actual EBIT”) is less than $9,000,000 (the
“2011 Guaranteed EBIT”), then Holders shall be entitled to receive on a “pro
rata” basis some or all of the Escrow Shares that remain in escrow at such time
(the “Remaining Escrow Shares”), as follows:
 
If the percentage determined by dividing the 2011 Actual EBIT by the 2011
Guaranteed EBIT is:
 
 
 
i.
less than one hundred percent (100%), but at least ninety-five percent (95%),
then five percent (5%) of the Remaining Escrow Shares shall be released to the
Investors;

 
 
ii.
less than ninety-five percent (95%), but at least eighty-five percent (85%),
then twenty-five percent (25%) of the Remaining Escrow Shares shall be released
to the Investors;

 
 
iii.
less than eighty-five percent, but at least sixty-five percent (65%), then fifty
percent (50%) of the Remaining Escrow Shares shall be released to the Investors;

 
 
iv.
less than sixty-five percent (65%), but at least fifty percent (50%), then
seventy-five percent (75%) of the Remaining Escrow Shares shall be released to
the Investors; and

 
 
v.
less than fifty percent (50%), then one hundred percent (100%) of the Remaining
Escrow Shares shall be release to the Investors.

 
If the 2011 Actual EBIT is greater than or equal to the 2011 Guaranteed EBIT,
then all of the Remaining Escrow Shares shall be released to the Make Good
Pledgor.
 
c.           The determination regarding the number and the distribution, if
any, of the Escrow Shares to be distributed to Holders pursuant to Section 4(a)
shall be made by the Company and the Placement Agent within 10 Business Days
after the date the Company is required to file its 2010 Annual Report with the
Commission (after giving effect to any extension pursuant to Rule 12b-25 of the
Exchange Act).  In the event that the Company does not file its 2010 Annual
Report with the Commission within 60 days after the date such filing was
required, after giving effect to any extension pursuant to Rule 12b-25 of the
Exchange Act, all of the Escrow Shares shall be delivered to Holders on a pro
rata basis within 10 Business Days following the expiration of such 60 day
period.
 
 
3

--------------------------------------------------------------------------------

 


d.           The determination regarding the number and the distribution, if
any, of the Remaining Escrow Shares to be distributed to Holders pursuant to
Section 4(b) shall be made by the Company and the Placement Agent within 10
Business Days after the date the Company is required to file its 2011 Annual
Report with the Commission (after giving effect to any extension pursuant to
Rule 12b-25 of the Exchange Act).  In the event that the Company does not file
its 2011 Annual Report with the Commission within 60 days after the date such
filing was required, after giving effect to any extension pursuant to Rule
12b-25 of the Exchange Act, all of the Remaining Escrow Shares shall be
delivered to Holders on a pro rata basis within 10 Business Days following the
expiration of such 60 day period.
 
e.           Within 10 Business Days after the final determination of the number
of Escrow Shares to which Holders are entitled calculated in the manner set
forth above, the Placement Agent and the Company shall give joint written
instructions to the Escrow Agent to, and upon receipt of such written
instructions the Escrow Agent shall, within five Business Days after receipt of
such instructions deliver to Holders on a “pro rata” basis such number of Escrow
Shares as set forth in such instructions.  If less than all of the Remaining
Escrow Shares are delivered to Holders, the Escrow Agent shall return the
undistributed Remaining Escrow Shares to the Make Good Pledgor pursuant to the
joint instructions of the Placement Agent and the Company.  For purposes of this
Section “pro rata” means the percentage that the number of Shares held by A
Holder bears to the total outstanding Shares.
 
f.           In the event that the Company and the Placement Agent cannot agree
on the number of the Escrow Shares or Remaining Escrow Shares, as the case may
be, to which the Holders are entitled within the 10 Business Day period provided
in clauses (c) or (d) above, then the Company shall select a
nationally-recognized, independent accounting firm registered with the Public
Company Accounting Oversight Board (the “Independent Expert”) and the Company
and the Placement Agent shall jointly retain and refer their disagreements for
final determination to the Independent Expert.  The Company and the Placement
Agent shall instruct the Independent Expert promptly to review this Section 4
and to determine (i) 2010 Actual EBIT or 2011 Actual EBIT, as the case may be,
based solely on the terms of this Agreement and (ii) the number of the Escrow
Shares or Remaining Escrow Shares, as the case may be, to which the Holders are
entitled, if any.  The Company and the Placement Agent shall request that the
Independent Expert deliver to the Company and the Placement Agent, as promptly
as practicable but in no event later than twenty (20) calendar days after its
retention, a report that sets forth its calculation of 2010 Actual EBIT or 2011
Actual EBIT, as the case may be, and its determination of the number of the
Escrow Shares or Remaining Escrow Shares, as the case may be, to which the
Holders are entitled, if any.  The decision of the Independent Expert shall be
final, conclusive and binding on the parties.  The costs and expenses of the
Independent Expert shall be borne by the Company.  Each of the Company and the
Placement Agent agrees to promptly execute, if requested by the Independent
Expert, a reasonable engagement letter, including customary indemnities by the
Company and the Make Good Pledgor in favor of the Independent Expert.
 
 
4

--------------------------------------------------------------------------------

 
 
g.           Notwithstanding anything to the contrary set forth herein, in the
event of the conversion of shares of Preferred Stock, the shares of Preferred
Stock so converted shall remain outstanding for the purpose of receiving
distribution of Escrow Shares pursuant to this Section.
 
h.           Notwithstanding anything to the contrary set forth herein, only
Holders of Shares as of the date of any release of Escrow Shares hereunder shall
be entitled to their pro rata portion of the Escrow Shares to be released at
such time calculated based on their ownership interest at the time when the
applicable Escrow Shares become deliverable hereunder.
 
5.           Duration. This Make Good Escrow Agreement shall terminate on the
distribution of all the Escrow Shares.  The Company agrees to provide the Escrow
Agent written notice of the filing with the Commission of any financial
statements or reports referenced herein.
 
6.           Escrow Shares.  If any Escrow Shares are deliverable to the
Investors pursuant to the SPA and in accordance with this Make Good Escrow
Agreement, (i) to the extent any additional, customary instruments of transfer
are required in order to evidence and consummate the transfer of the Escrow
Shares from the Make Good Pledgor to the Investors, the Make Good Pledgor
covenants and agrees to execute and deliver all such additional instruments of
transfer as are reasonably requested by an Investor and (ii) following its
receipt of the documents referenced in Section 6(i), the Company covenants and
agrees to promptly reissue such Escrow Shares in the applicable Investor’s name
and deliver the same as directed by such Investor.  Until such time as (if at
all) the Escrow Shares are required to be delivered pursuant to the SPA and in
accordance with this Make Good Escrow Agreement, any dividends payable in
respect of the Escrow Shares and all voting rights applicable to the Escrow
Shares shall be retained by the Make Good Pledgor.  Should the Escrow Agent
receive dividends or voting materials, such items shall be passed immediately on
to the Make Good Pledgor and shall not be invested or held for any time longer
than is needed to effectively re-route such items to the Make Good Pledgor.
 
7.           Interpleader.  Should any controversy arise among the parties
hereto with respect to this Make Good Escrow Agreement or with respect to the
right to receive the Escrow Shares, Escrow Agent and/or Placement Agent shall
have the right to consult counsel and/or to institute an appropriate
interpleader action to determine the rights of the parties. In addition, Escrow
Agent and/or Placement Agent shall institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the Make Good Pledgor
and the Company so directing either Escrow Agent or Placement Agent.  If Escrow
Agent or Placement Agent is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 7
shall be filed in any court of competent jurisdiction in the State of New York,
and the Escrow Shares in dispute shall be deposited with the court and in such
event Escrow Agent and Placement Agent shall be relieved of and discharged from
any and all obligations and liabilities under and pursuant to this Make Good
Escrow Agreement with respect to the Escrow Shares and any other obligations
hereunder.  The Company shall indemnify the Escrow Agent and/or the Placement
Agent pursuant to the provisions of Section 8 hereof for any costs incurred in
connection with any interpleader action instituted pursuant to this Section 7.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Exculpation and Indemnification of Escrow Agent and Placement Agent
 
a.           Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise.  Escrow Agent acts
under this Make Good Escrow Agreement as a depositary only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of the subject matter of the escrow, or any part
thereof, or for the form or execution of any notice given by any other party
hereunder, or for the identity or authority of any person executing any such
notice. Escrow Agent will have no duties or responsibilities other than those
expressly set forth herein.  Escrow Agent will be under no liability to anyone
by reason of any failure on the part of any party hereto (other than Escrow
Agent) or any maker, endorser or other signatory of any document to perform such
person's or entity's obligations hereunder or under any such document.  Except
for this Make Good Escrow Agreement and instructions to Escrow Agent pursuant to
the terms of this Make Good Escrow Agreement, Escrow Agent will not be obligated
to recognize any agreement between or among any or all of the persons or
entities referred to herein, notwithstanding its knowledge thereof.
 
b.           Placement Agent’s sole obligation under this Make Good Escrow
Agreement is to provide prompt joint written instructions with the Company to
Escrow Agent (following such time as the Company files certain periodic
financial reports as specified in Section 4 hereof and the final determination
of the number of Escrow Shares to which Holders are entitled) directing the
distribution of the Escrow Shares.  Placement Agent will provide such joint
written instructions promptly upon the final determination of the number of
Escrow Shares to which Holders are entitled as provided in Section 4
hereof.  Placement Agent is not charged with any obligation to conduct any
investigation into the financial reports or make any other investigation related
thereto.  If there is any actual or alleged mistake or fraud of the Company, its
auditors or any other person (other than Placement Agent) in connection with
such financial reports of the Company, Placement Agent shall have no obligation
or liability to any party hereunder.
 
c.           Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, absent gross negligence
or willful misconduct.  Escrow Agent may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons.  The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Make Good
Escrow Agreement and no other or further duties or responsibilities shall be
implied, including, but not limited to, any obligation under or imposed by any
laws of the State of New York upon fiduciaries.
 
 
6

--------------------------------------------------------------------------------

 
 
d.           The Company and the Make Good Pledgor each hereby, jointly and
severally, indemnify and hold harmless each of Escrow Agent, Placement Agent and
any of their principals, partners, agents, employees and affiliates from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent or Placement Agent in connection with
any claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Escrow Agreement or the services of Escrow Agent or
Placement Agent hereunder; except, that if Escrow Agent or Placement Agent is
guilty of willful misconduct, gross negligence or fraud under this Make Good
Escrow Agreement, then Escrow Agent or Placement Agent, as the case may be, will
bear all losses, damages and expenses arising as a result of such willful
misconduct, gross negligence or fraud.  Promptly after the receipt by Escrow
Agent or Placement Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
Escrow Agent or Placement Agent, as the case may be, will notify the other
parties hereto in writing.  For the purposes hereof, the terms “expense” and
“loss” will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys' fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding.  The provisions of this Section 8
shall survive the termination of this Make Good Escrow Agreement.
 
9.           Compensation of Escrow Agent.  Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit B, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for Escrow
Agent's services as contemplated by this Make Good Escrow Agreement; provided,
however, that in the event that Escrow Agent renders any material service not
contemplated in this Make Good Escrow Agreement, or there is any assignment of
interest in the subject matter of this Make Good Escrow Agreement, or any
material modification hereof, or if any material controversy arises hereunder,
or Escrow Agent is made a party to any litigation pertaining to this Make Good
Escrow Agreement, or the subject matter hereof, then Escrow Agent shall be
reasonably compensated by the Company for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorney's fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company.  Except with respect to an interpleader action
which may be brought pursuant to Section 7 hereof, prior to incurring any costs
and/or expenses in connection with the foregoing sentence, Escrow Agent shall be
required to provide written notice to the Company of such costs and/or expenses
and the relevancy thereof and Escrow Agent shall not be permitted to incur any
such costs and/or expenses prior to receiving written approval from the Company,
which approval shall not be unreasonably withheld.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Resignation of Escrow Agent.  At any time, upon ten (10) days'
written notice to the Company and the Placement Agent, Escrow Agent may resign
and be discharged from its duties as Escrow Agent hereunder. As soon as
practicable after its resignation, Escrow Agent will promptly turn over to a
successor escrow agent appointed by the Company the Escrow Shares held hereunder
upon presentation of a document appointing the new escrow agent and evidencing
its acceptance thereof.  If, by the end of the 10-day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent may interplead the Escrow
Shares into the registry of any court having jurisdiction.
 
11.           Records.  Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Make Good Escrow
Agreement or as may reasonably be requested by the parties hereto from time to
time before such termination, Escrow Agent shall provide the parties hereto, as
the case may be, with a complete copy of such records, certified by Escrow Agent
to be a complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to Escrow Agent and at the requesting party’s expense.
 
12.           Notice.  All notices, communications and instructions required or
desired to be given under this Make Good Escrow Agreement must be in writing and
shall be deemed to be duly given if sent by registered or certified mail, return
receipt requested, overnight courier or facsimile transmission, to the addresses
and facsimile numbers listed on the signature page hereto.
 
13.           Execution in Counterparts.  This Make Good Escrow Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  In the event that
any signature is delivered by facsimile transmission or electronic portable
document format, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or electronic portable document
format signature page were an original thereof.
 
14.           Assignment and Modification.  This Make Good Agreement and the
rights and obligations hereunder of the Company may be assigned by the Company
only following the prior written consent of the Placement Agent. This Make Good
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by the Escrow Agent only with the prior consent of the Company and the
Placement Agent. This Make Good Agreement and the rights and obligations
hereunder of the Make Good Pledgor may not be assigned by the Make Good Pledgor.
Subject to the requirements under federal and state securities laws, the rights
of any Investor under this Make Good Agreement shall be assigned to any
transferee of Shares in conjunction with negotiated sales or transfers of such
Shares without any consent from any other party.  Subject to the foregoing, this
Make Good Escrow Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns.  No
other person will acquire or have any rights under, or by virtue of, this Make
Good Escrow Agreement.  No portion of the Escrow Shares shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this Make Good
Escrow Agreement.  This Make Good Escrow Agreement may not be changed orally or
modified, amended or supplemented without an express written agreement executed
by the Escrow Agent, the Company, the Make Good Pledgors and the Placement Agent
(upon consent of Holders holding a majority of the Shares issued at Closing
under the SPA.)
 
 
8

--------------------------------------------------------------------------------

 
 
15.           Applicable Law.  This Make Good Escrow Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
giving effect to the principles of conflicts of laws thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Make Good Escrow Agreement
shall be commenced exclusively in New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Action, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Action has been commenced in an improper or inconvenient forum.
 
16.           Headings.  The headings contained in this Make Good Escrow
Agreement are for convenience of reference only and shall not affect the
construction of this Make Good Escrow Agreement.
 
17.           Authorized Signers.  The Company will execute Exhibit C-1 and
deliver an executed Exhibit C-2 to this Make Good Escrow Agreement concurrent
with the execution hereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Escrow
Agreement as of the date set forth opposite their respective names.
 

 
GHN AGRISPAN HOLDING COMPANY
 
By:                               
Name:
Title:
 
Address:
 
GHN Agrispan Holding Company
402 M, No. 16 Xinfeng 3rd Road
Xiamen City, PRC
Attn.: President




Facsimile:
(86)05925738806

 
 
Make Good Pledgor

 
                                                                           
Ms. Chui Wai Chun
 
Address:



Facsimile:

 
 






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]
 
 
 
10

--------------------------------------------------------------------------------

 
 
 

 
 
INVESTORS:






By:                                      




Address:








Facsimile:

 
 
 
11

--------------------------------------------------------------------------------

 

 
 

 
ESCROW AGENT:
 
GLOBEX TRANSFER LLC
 
 


 
By:                                      
 
 
 
 


Address:








Facsimile:
 


 
 
NATIONAL SECURITIES CORP:
 


By:                                     
 
 


Address:
National Securities Corporation
330 Madison Avenue, 18th Floor
New York, NY 10017
Attention.: Jonathan C. Rich




Facsimile:
(212) 380 2828

 


 
 
 
12

--------------------------------------------------------------------------------

 


Exhibit A


The table below represents the number of Escrow Shares deposited with the Escrow
Agent by the Make Good Pledgor and subject to release to the Investors in
accordance with the operation of Section 4 of the attached Make Good Escrow
Agreement.
 

 
Escrow Shares
     
2,600,000
                                                                   

 
 
 
Exhibit A
Make Good Escrow Agreement

--------------------------------------------------------------------------------

 


 
The table below represents the number of Escrow Shares respectively, which shall
be released to each Investor in accordance with the operation of Section 4 of
the attached Make Good Escrow Agreement.
 
Investor’s Legal Name
Shares
   
Anson Investments Master Fund, LP
300,000
   
Cape One Financial Master Fund Ltd.
300,000
   
Chestnut Ridge Partnership
400,000
   
Shira Capital LLC
600,000
   
Taylor International Fund Ltd.
500,000
   
Silver Rock II, Ltd.
500,000
             
2,600,000
           

 
 
Exhibit A
Make Good Escrow Agreement

--------------------------------------------------------------------------------

 
 
Exhibit B


ESCROW AGENT FEES

 
US $0
 
 
Exhibit B
Make Good Escrow Agreement

--------------------------------------------------------------------------------

 
 
Exhibit C-1
 
CERTIFICATE AS TO AUTHORIZED SIGNATURES
 


Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Company and are authorized to initiate and approve transactions of all types for
the above-mentioned account on behalf of the Company.
 


Name / Title
Specimen Signature
 
 
 
_______________________________
Signature
 
     
_______________________________
Signature

 
 
Exhibit C-1
Make Good Escrow Agreement

--------------------------------------------------------------------------------

 
 
Exhibit C-2


CERTIFICATE AS TO AUTHORIZED SIGNATURES
 


Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as the authorized representatives of
National Securities Corp. and are authorized to provide the documents,
instruments and/or consents, including the written consents specified in Section
4, relating to the Investors and specified in the Make Good Escrow Agreement.
 


Name / Title
Specimen Signature
 
 
 
_______________________________
Signature
 
 
_______________________________
Signature
 




 
Exhibit C-2
Make Good Escrow Agreement


--------------------------------------------------------------------------------